DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 02/13/2019, said application claims a foreign priority filing date of 07/09/2018.
Claims 1-12 are pending. Claims 1, 4 and 7 are independent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In regard to independent claims 1, claims recite "… a first interface… a second interface… a third interface… a fourth interface … “ which is unclear. In the software/computer engineering art, “interface” have multiple distinct meaning which are different. For example, does this 

In regard to dependent claims 2-3, claims are rejected for fully incorporating the deficiency of their respective base claims.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

In regard to independent claims 1, 4 and 7, said claim(s) is/are directed to back control a remote computer trough Human Interface Device (HID). The underline concept is nothing but remotely accessing and retrieving information, which is not meaningfully different from concept found by the court to be abstract (see Int. Ventures v. Erie Indemnity ‘002 patent).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al. (U.S. Publication 2010/0077061; hereinafter “Hsueh”) in view of Makim et al. (U.S. Publication 2013/0142181; hereinafter “Makim”).

In regard to dependent claims 1, 4 and 7, Hsueh teaches a computer back control system, configured to enable a user to perform back control of a remote computer through an HID, 
a first interface, configured to receive control information input by a user from the HID (figure 1; clarification: monitor that is connected to the client receives user input via mouse or keyboard”);
a second interface, configured to send interface information to the HID; and
a first communication module, configured to send the control information and receive the interface information; the second communication device comprises:
a second communication module, configured to receive, after being in pair connection with the first communication device, the control information from the first communication module, and send the interface information to the first communication module (figure 1; clarification: monitor that is connected to the server receives user input via mouse or keyboard and send interface interface information to client”);
a third interface, configured to send the control information to the computer; and
a fourth interface, configured to receive the currently displayed interface information from the computer (figure 1, paragraph 0040; “Clarification: client 14 remotely back control server 12 via first and second communication module connected to the element 16”).

Although connecting two computer devices using wireless communication is well known in the art, Hsueh is silent on communication module being wireless.


Hsueh and Makim are analogous art because they are from same field of endeavor, back control remote computer/devices.
Therefore,  before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the teaching of Makim, connecting plurality of devices using commonly used communication technology such as wifi (wireless), to Hsueh. Motivation for doing so would have been to give power to user to control remote computer/devices wirelessly and provide mobility to user.

It is noted that scope of the claim 4 and 7 is within the scope of claim 1; hence, they are addressed with claim 1.

In regard to dependent claims 2, 5 and 8, Hsueh teaches the first interface and the third interface are USB ports respectively (Hsueh, figure 1, element 12, and 14; “Clarification: USB came out in 1996; thus, USB port is inherent in element 12 and 14 to accept inputs”).

In regard to dependent claims 3, 6 and 9 Hsueh teaches the second interface and the fourth interface are HDMIs respectively. (Hsueh, figure 1, element 12, and 14; “Clarification: HDMI came out in 2002; thus, HDMI port is inherent in element 12 and 14 to render contents to the display”).


In regard to dependent claim 10, Hsueh as modified by Makim using the same motivation stated above, teaches wherein the performing pair connection with a first communication device comprises:
receiving a pairing document, the pairing document comprising a service set identifier (SSID) of the first communication device;
performing WiFi scanning and matching the scanning result with the SSID in the pairing document; and
if the matching is successful, accessing an AP of the first communication device to complete the pair connection (Makim, figure 1, paragraph 0035, lines 19-22; “Clarification: laptop computer connects to wifi network wherein in having SSID is inherent to any wifi network”).

In regard to dependent claim 11, Hsueh as modified by Makim using the same motivation stated above, teaches wherein the pairing document further comprises identification information and/or password information of the first communication device; besides, the accessing an AP of the first communication device comprises:
determining, according to the scanning result, whether the identification information and/or the password information in the pairing document match; and
if the matching is successful, accessing the AP of the first communication device (Makim, figure 1, paragraph 0035, lines 19-22; “Clarification: laptop computer connects to wifi network via wherein connecting to wifi network using credential (e.g. user id and password) is inherent”).


In regard to dependent claim 11, Hsueh as modified by Makim using the same motivation stated above, teaches the performing pair connection with a first communication device comprises: performing pair connection with the first communication device through Bluetooth
(Makim, paragraph 0069, lines 5-10).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoang U.S. Publication 2012/0005390 - Teaches controlling remote system using wifi network.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Reza Nabi/
Primary Examiner, Art Unit 2175